Citation Nr: 1132860	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1979 to November 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Montgomery, Alabama has retained jurisdiction over matter throughout the pendency of the appeal. 

The Board notes that the Veteran requested a video hearing before the Board in his October 2007 substantive appeal.  A BVA video hearing was scheduled for August 2009; however, the Veteran did not appear.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board additionally notes the Veteran filed a claim of service connection for a "bad back" in January 1981.  The Veteran's claim was disallowed in March 1981 due to his failure to appear for a VA examination.  Specifically, he was advised that no further action would be taken until the RO received notification of his willingness to appear for an examination.  He was advised that he had one year to respond/appeal.  The next correspondence received from the Veteran was dated in April 2005.  De novo consideration of the claim for service connection for residuals of a low back injury is therefore warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.   

Outstanding VA Treatment Records-  The Veteran indicated in his April 2005 claim that he had been treated at the Tuskegee VA Medical Center (VAMC) from 1998 to the present.  Similarly, in a July 2005 statement, he indicated that he had been treated at the Tuskegee VAMC since 1998.  He asked for VA to obtain and consider those records.  

In July 2005, the RO requested additional VA treatment records, as only treatment records from August 2000 to October 2000 had been associated with the claims file.  The solicitation reflects that the Veteran claimed he had been treated at the Tuskegee VAMC since 1998, and that an error occurred in the system when a request for those records was made.  It was requested that treatment records from January 1998 to August 2000, and from October 2000 to the present be obtained.  The RO asked the VAMC if they had any questions with respect to the request.

Although VA treatment records following August 2000 have been subsequently associated with the claims file, treatment records dated between January 1998 and August 2000, still remain outstanding.  It is unclear whether or not there are any additional records from this period of time.  There is no indication that the Veteran has been notified that attempts to obtain these records have been futile. 

An additional attempt should be made to obtain these records with proper notification to the Veteran if the records are found to be unavailable.  The Board notes that the specific steps enumerated in 38 C.F.R. § 3.159(e) with regard to notification of the lack of availability of the records were not followed.

Moreover, the Board notes that the Veteran's September 2007 statement of the case (SOC) reflects that outpatient treatment records from the Tuskegee VAMC dated from August 2000 through January 2007 were associated with the claims file.  A subsequent August 2008 supplemental statement of the case (SSOC), reflects that additional outpatient treatment records from the Tuskegee VAMC dated from January 22, 2008 to March 21, 2008 had been associated with the claims file.  It appears that records between January 2007 and January 2008 have not been obtained; moreover, records dated after March 21, 2008 have not yet been associated with the claims file. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file these records.

VA examination-  Service treatment records reflect a normal clinical evaluation of the Veteran's spine at his May 1979 enlistment examination.  The Veteran denied complaints of recurrent back pain in a report of medical history completed at that time.  Treatment records thereafter reflect that the Veteran sought treatment in November 1979 for complaints of low back pain of three weeks duration.  He was diagnosed with lumbago.  A few days later he was once again treated for low back pain.  A few weeks later, another November 1979 treatment record reflects that the Veteran still had complaints of low back pain.  He was referred to the physical therapy clinic for an evaluation and treatment.  The Veteran was subsequently evaluated.  He was diagnosed with low back pain.  In February 1980, the Veteran once again complained of back pain of several months duration.  He indicated that treatment and medication had no results.  He was referred for reevaluation and treatment. 

A May 1980 treatment record noted complaints of back pain.  He was instructed to use hot soaks and return if the pain persisted for 5-10 days.  The Veteran elected not to undergo a separation examination in November 1980.

Following service, the evidence reflects that the Veteran once again complained of back related issues in a January 1981 claim.  Currently available treatment records reflect complaints of low back pain as early as October 2000.  

The Veteran underwent a July 2008 VA examination.  At that time, the VA examiner considered the Veteran's in-service complaints of back pain, and post-service treatment records.  She noted that the Veteran had been treated for back pain in service but following this he did not have significant back problems for several years.  She noted that the Veteran currently reported having low back pain for about three years following an incident at work.  She considered that degenerative changes had been shown in x-rays and an MRI undergone in July 2005.  She opined that twenty five years ensued between treatment for his back in service and subsequent back pain with abnormal findings on MRI.  She noted that there was a precipitating incident when the Veteran developed low back pain three years prior.  Although degenerative changes were noted at that time, she reasoned that these would have existed prior to that incident.  She could not tell how long they had been present but opined that it was unlikely that they would have existed 25 years earlier when he complained of pain in service.  Based on this information she indicated she could not resolve the issue of the cause of degenerative disc disease and its relation to back pain he was treated for in service without resort to mere speculation. 

The Board notes however, that the VA examiner's opinion appears to be based on inaccurate facts, and is therefore inadequate.  For example, although the VA examiner correctly notes that the Veteran was treated in service, she incorrectly presumes that the Veteran did not have subsequent post-service back pain complaints for approximately 25 years.  However, the Board notes that the Veteran was complaining of a "bad back" as early as January 1981, only 2 months following separation of service.  She also failed to consider the Veteran's reported history of treatment for back problems since 1998.  

Moreover, the examiner explained that her inability to provide a more conclusive opinion was due, in part, to her conclusion that the Veteran's degenerative changes existed prior to 2005 but unlikely existed at the time he complained of pain in service.  This rationale seems incomplete.  The question posed is not limited to the question of whether the Veteran's current degenerative changes had their onset during his active service.  Rather, the question is whether it is as likely as not the Veteran's current low back disability had its onset in service OR is otherwise shown to be etiologically related to his active service, to include any incident, accident, injury, or disease occurring in service.  For the foregoing reasons, the Board finds that the July 2008 VA examiner's opinion is inadequate, and the RO must obtain a new opinion as to whether the Veteran's current low back disorder is related to his in-service complaints of low back issues.

Accordingly, the case is REMANDED for the following actions:

1.  Make an attempt to obtain copies of all VA treatment records from the Tuskegee VAMC for the period of time between January 1998 and August 2000.  If the requested records are not available, it should be documented as to what steps were taken when attempting to obtain these records.  See 38 C.F.R. § 3.159(c)(2) and (e).  Notify the Veteran of the results of the search pursuant to 38 C.F.R. § 3.159(e) and ask the Veteran to submit copies of any VA treatment records, during this time frame, that he may have in his possession.

2.  Obtain copies of all records of the Veteran's treatment from the Tuskegee VAMC from January 2007 to the present.

3.  Following the development set forth in the Remand paragraphs above, a VA examiner is asked to review the claims file, and provide opinions as to the following:

a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's osteoarthritis of the lumbar spine had its onset within one year of service discharge.  

b) If it is determined that the osteoarthritis did not have its onset within one year of service discharge, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the service treatment records documenting treatment for low back problems and the Veteran's assertions that he has suffered from a low back disorder since service.  Moreover, the examiner is asked to consider that the Veteran reported back problems as early as two months following separation from service as well as his claim of receiving post-service treatment for low back pain beginning in 1998.

If VA examiner determines that the questions above cannot be answered without a VA examination, an additional VA examination should be scheduled.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

4.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


